DISSENTING OPINION.
Lea, J.
I cannot agree to the conclusion reached by a majority of the Court in this case. The Court correctly,, as I conceive, holds that the marriage-contract was executed by Mrs. Spurlock with a full knowledge of its terms; but because she was not informed of the legal effect of marriage upon some money she had loaned Spurlock before marriage, the marriage-contract is to be set aside, and not to be held binding on her. If she understood, as I agree with the Court she did, the terms of the marriage-contract, that it was explained to her, knew the effects • thereof, knew what she was to get from his estate in the event of marriage, and then signed and acknowledged it, she, after marriage, is bound thereby, although she may have been ignorant of. the effect in law of marriage upon some money she had loaned Spur-lock before marriage. It does not affirmatively *266appear that sbe did not know the law. Nothing was said by her about it,' and no inquiry was made, and no explication. ' given.
Tbe result is, that although the marriage-contract Avas well understood by her, and fully explained, yet, because it does not affirmatively appear she knew the legal effect of marriage upon some property of hers, the contract must be held invalid and of no force and effect, and this though no inquiry was made and no thought given the subject by either party. The parties evidently had an understanding in regard to this money, for, after the marriage, she demanded and he gave his note for the amount, which she held at the time of his death. Such a ruling by this Court would virtually do away with all marriage-contracts, for if the wife had any property, however insignificant in amount, at the time of signing the contract and marriage, and after many years it could not be affirmatively shown that she knew the legal effect of marriage upon said property, the contract would not be binding, however well its effects and terms were known and understood by -the parties. Such certainly never was the law, as I think, until this decision, from which I respectfully dissent.